Title: To George Washington from Major General William Heath, 7 February 1777
From: Heath, William
To: Washington, George



Dear General
West Chester [N.Y.] Feby 7th 1777.

Inclosed is the Opinion of Mr Duer & other Gentlemen of the Committee of Convention of the State of New York—Since I wrote mine of Yesterday, I have seen General Lincoln & Mr Duer, both of whom are in sentiment with me that there is but little prospect of Advantage

from an attempt to surprise Fort Independence, as the Enemy appear very alert—I have ordered the Troops to be in readiness to effect what the Committee propose as to burning the forage, the day after tomorrow—And on the next day one of General Lincoln’s Regiments will march to join your Excellency, & will be followed sucessively by Three others—General Lincoln is to leave 600 men of his Division at Peekskill, which with Col. Gilman’s Regiment from the State of New Hampshire, will I think be a Sufficient Guard, for the Passes of the Highlands and Forts, at present—The Connecticut Militia are to remain to cover the Foragers &c. until your Excellency shall think fit to give further Orders.
Major General Lincoln will set out for your Quarters the day after to morrow, & hopes to be with you by monday Evening.
The Scheme mentioned to be proposed by Quimby, was to supply us with Salt in large Quantities, and to receive provisions, or hard money Therefore I rejected his proposal & have since confined him—he proposed that the Salt should be delivered at some port on the Sound. I have the Honor to be very respectfully your Excellencys most Humble Servt

W. Heath


P.S. I expect to be at Peeks Kill on monday next, If your Excellency should have any orders for the Recruiting Officers of the Regiments in Massachusetts Bay, I shall Carefully Issue them, I shall at Peeks Kill wait your Orders.

